Citation Nr: 0313824	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  97-32 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pain and numbness of the left upper extremity now 
claimed as a neck and shoulder disorder.

2.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
an acquired psychiatric disorder, including an 
adjustment disorder, anxiety, and depression, with a 
history of hysterical personality.

3.	Entitlement to service connection for post-traumatic 
stress disorder.

4.	Entitlement to an evaluation in excess of 20 percent for 
chronic low back strain, for the period from March 25, 
1997, to March 26, 1998

5.	Entitlement to an evaluation in excess of 40 percent for 
chronic lumbosacral strain, for the period from March 
27, 1998.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
June 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In a 
February 1997 rating decision, the RO denied service 
connection for post-traumatic stress disorder (PTSD).  In a 
September 1997 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for depression and anxiety, 
and denied an increased evaluation for chronic low back 
strain.  On an October 1997 Appeal to the Board of Veterans' 
Appeals (VA Form 9) the veteran made express reference to the 
claims for an increased rating for her chronic back 
disability, new and material evidence to reopen service 
connection for depression and anxiety, and service connection 
for PTSD.  However, in a December 1998 rating action, the RO 
denied service connection for an adjustment disorder with 
anxiety and depression with a history of hysterical 
personality, although the RO noted that service connection 
for the disorder had been denied in an October 1985 decision.  
In a September 1999 rating decision the RO declined to find 
that new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a left upper 
extremity disorder, now claimed as a neck and shoulder 
disorder.

While it is not made clear in the records, the Board points 
out in this regard that it appears the RO reopened the 
veteran's claim of service connection for an acquired 
psychiatric disorder, including an adjustment disorder, 
anxiety, and depression, with a history of hysterical 
personality disorder, and then denied it in December 1998.  
However, before the Board may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 
Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board, regarding the issue of entitlement to service 
connection for an acquired psychiatric disorder, including an 
adjustment disorder with anxiety and depression and a history 
of hysterical personality, is whether the previously denied 
claim ought to be reopened.  38 U.S.C.A. § 5108.

Further, the September 1999 rating decision also denied 
entitlement to service connection for fibroymalgia and, in 
November 1999, the veteran submitted a timely notice of 
disagreement (NOD) as to that matter.  In July 2000, the RO 
issued a statement of the case (SOC) which addressed that 
issue but, in a September 2000 substantive appeal, the 
veteran expressly stated that she only appealed the matter of 
"s/c for pain and numbness, left upper extremity, neck, and 
shoulder condition".  She did not demonstrate an intent to 
perfect an appeal as to the matter of entitlement to service 
connection for fibromyalgia.  As a result, the Board will 
confine its consideration to the issues as set forth on first 
page of this remand. 
REMAND

During the pendency of the appellant's case, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  These regulations provide that, if the Board 
undertakes to provide the notice required by 38 U.S.C.A. 
§ 5103(a), the appellant shall have not less than 30 days to 
respond.  See 38 C.F.R. § 19(a)(2)(ii) (2002).  The 
provisions of 38 C.F.R. § 20.1304 were also amended at that 
time, so as to allow the Board to consider additional 
evidence submitted by an appellant within 90 days of the 
certification of his or her appeal without having to remand 
the case to the AOJ for initial consideration and without 
having to obtain the appellant's waiver.  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that the 
following additional evidentiary development was needed prior 
to final appellate consideration of her claims, as set out in 
an internal development memorandum dated in March 2002:

Request the following records concerning 
the veteran from the Social Security 
Administration (SSA): all medical records 
and administrative determinations 
considered in the decision that found the 
veteran totally disabled from August 
1991, according to an October 27, 1992, 
SSA letter styled as "Notice of Award."  
Also, request any subsequent SSA 
decisions, and underlying medical 
records, as to the veteran's continuing 
on SSA disability benefits.  Note that 
under 38 U.S.C.A. § 5103(A)(b)(3), we are 
obligated to continue trying to obtain 
evidence from a Federal department or 
agency "unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile."

In a September 2002 letter, the Board advised the veteran 
that it had obtained copies of her records from the SSA that 
were used in granting her SSA benefits.  The Board noted that 
the evidence had been obtained since the RO last provided her 
with a supplemental statement of the case (SSOC), and 
enclosed copies of the SSA records for her review.  In a 
November 2002 response, the veteran indicated that she had no 
further evidence or argument to present.  However, there is 
nothing in the file to show that she has waived initial 
consideration of these new records by the RO.

Thereafter, in a March 2003 letter, the Board advised the 
veteran of the VCAA and its potential effect on her claims.  
A copy of the letter was sent to the veteran's accredited 
service representative.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (Board must identify documents in file which 
provided VCAA notice).  Neither the veteran nor her 
representative responded to the letter.

Moreover, on May 1, 2003, the Federal Circuit invalidated the 
new duty-to-assist regulations codified at 38 C.F.R. 
§ 19(a)(2) and (a)(2)(ii)(2002).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held 
38 C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
these claims to the RO so that the veteran can be provided 
with the notification necessary under 38 U.S.C.A. § 5103(a), 
and an appropriate period of time in which to submit evidence 
or argument in response to that notice.

Thus, in light of this new judicial precedent, the Board is 
compelled to remand the veteran's case to the RO for 
consideration of whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000.

Also, because the record reflects that the VARO has not yet 
considered whether any additional notification or development 
action is required under the VCAA (even though the Board 
advised the veteran of the VCAA, as noted above), it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, particularly in 
view of the Federal Circuit's decision in DAV v. Secretary, 
supra.  See Quartuccio v. Principi, Charles v. Principi, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

Finally, the Board notes that, in the September 1997 rating 
decision, the RO denied a rating in excess of 20 percent for 
the veteran's service-connected chronic low back strain, and 
declined to find that new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for depression and anxiety.  In October 1997, the 
RO received a VA Form 9 from the veteran that addressed, in 
pertinent part, the issues of an increased evaluation for 
chronic low back strain and new and material evidence to 
reopen service connection for depression and anxiety.

As noted in the above Introduction, in December 1998 the RO 
denied service connection for an adjustment disorder with 
anxiety and depression with history of hysterical 
personality, and granted an increased rating to 40 percent 
for the veteran's service-connected back disability, 
effective from March 27, 1998.  Nevertheless, the Board 
construes the veteran's October 1997 statement as a timely 
NOD as to the issues of an evaluation in excess of 20 percent 
for a chronic low back disability from March 25, 1997, to 
March 26, 1998, and in excess of 40 percent from March 27, 
1998, and whether new and material evidence has been 
submitted to reopen a claim of entitlement to an acquired 
psychiatric disorder to include an adjustment disorder, 
anxiety, and depression, with a history of hysterical 
personality.  Accordingly, the Board is required to remand 
these issues to the RO for issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999) (NOD 
initiates review by the Board of the RO's denial of the 
claim, and bestows jurisdiction on the Court, so the Board 
must remand such issue to the RO, for issuance of an SOC)

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following actions:

1.	The appellant should be contacted and 
invited to submit any additional 
evidence she may have in support of 
her claims.

2.	The RO should issue a statement of the 
case regarding the issues of a rating 
in excess of 20 percent for chronic 
low back pain, for the period from 
March 25, 1997, to March 26, 1998, and 
a rating in excess of 40 percent for 
chronic lumbosacral strain for the 
period from March 27, 1998, as well as 
the issue of whether new and material 
evidence has been submitted to reopen 
a claim of entitlement to service 
connection for an acquired psychiatric 
disorder, to include an adjustment 
disorder with anxiety and depression 
and a history of hysterical 
personality.  If, and only if, the 
veteran completes her appeal by filing 
a timely substantive appeal as to 
either issue, should that claim then 
be returned to the Board.

3.	Then, the RO should review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West 2002)) is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied, including VA re-
examination if warranted.

4.	Thereafter, the RO should readjudicate 
the appellant's claims  If the 
benefits sought on appeal remain 
denied, the appellant and her 
representative, if any, should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal since the August 1999 SSOC 
(regarding service connection for 
post-traumatic stress disorder) and 
the July 2000 statement of the case 
(regarding new and material evidence 
to reopen a claim of entitlement to 
service connection for pain and 
numbness of the left upper extremity 
now claimed as a neck and shoulder 
disorder).  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


